Citation Nr: 1712081	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-20 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for healed distal fibular shaft, status post right ankle fracture with open reduction and internal fixation and distal tibia/fibular ankylosis, with scar (right ankle disability).

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a right ankle disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a right ankle disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a right ankle disability.

5.  Entitlement to service connection for a left hip disability, to include as secondary to a right ankle disability.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to September 1989 and November 1990 to November 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2015rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Right Ankle Disability

The Veteran contends that his right ankle disability warrants an increased rating higher than 20 percent.  The Veteran wrote in June 2011 that he has stiffness, swelling, and fatigability in his ankle after working for 2 or 3 consecutive days, after extended walking/standing, and after lifting heavy objects.  He has asserted that his VA examinations did not adequately contemplate this symptomatology.

A VA examination of the right ankle was held in December 2009.  The examiner performed range of motion testing on both the right and left ankles, but did not record both active and passive motion, and while he noted that there were limits on weight-bearing, did not provide further information on the extent to which that caused functional limitation.  The Veteran also attended a VA examination in May 2016.  This examination also tested both the right and left ankles, but did not provide test results from both active and passive motion.

In light of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  See 38 C.F.R. § 4.59 (2016).  The Board therefore orders a new VA examination which conforms to these requirements.

The Veteran has also asserted that his right ankle scar is painful and should be rated separately.  As the Veteran's service-connected disability does encompass an associated scar along with the primary ankle injury residuals, the Veteran's right ankle scar should also be examined, to determine whether a separate compensable evaluation can be assigned.

Lumbar Spine, Right Knee, and Bilateral Hip Disabilities

The Veteran contends that he has disabilities of the lumbar spine, right knee, and bilateral hips which were caused or aggravated by his service-connected right ankle disability.  Although the Veteran's private treatment records show that his injured his back at work in 1998, 2003, and 2004 from heavy lifting, he has argued that these back problems were in fact caused by his weak and unstable ankle.  The Veteran reported at the December 2009 VA examination that he has serious back pain due to favoring his ankle, especially if he walks for too long.

The Veteran was afforded a VA examination in May 2016.  The examiner diagnosed the Veteran with lumbar paraspinal tendonitis, right knee tendonitis/tendinosis, and bilateral hip trochanteris pain syndrome.  The examiner stated that the onset of symptoms was in 2012, although he then wrote that the "claimant states the above condition[s] began over time following right ankle injury."  The examiner wrote that he was "unable to find documented evidence of hip, knee, or low back symptoms related to ankle injury with onset during military service, or subsequently following military service."  As rationale for his medical opinion on secondary service connection, he stated that "[d]ue to the absence of documented symptoms, evaluation, diagnosis, or treatment during military service, it is less likely than not" that the Veteran's disabilities were "related to onset during military service."

The Board finds that the May 2016 examination opinions are inadequate to decide these issues at this time.  The examiner appears to rely on the absence of treatment for back, hip, or knee disorders in service as the basis for his denial, although the Veteran has not asserted that these disorders began in service, but rather that they were caused by gradual aggravation over time due to his service-connected ankle disability.  The examiner did not provide any actual rationale regarding whether the Veteran's service-connected ankle disability caused or aggravated these additional disabilities.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The examiner also stated that the Veteran's symptoms began only in 2012, which clearly indicates that he discounted the Veteran's assertions of having continuous problems since service as well the Veteran's private treatment records which show back problems since 1998 and the December 2009 VA examination, at which the Veteran reported serious back pain.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005) (The Board may reject a medical opinion that is based on inaccurate facts.).  A new VA examination and opinion must be obtained to address the possible relationship of the Veteran's claimed disabilities to his ankle disability.

The Board also notes that the Veteran's service treatment records show that in April 1991, he complained of right leg pain as well as pain in his right ankle and foot, after he fell down stairs.  This should therefore be considered by the examiner when providing an opinion regarding direct service connection for right knee and right hip disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent records of treatment of the Veteran from the Hampton VA Medical Center and the Chesapeake Community Based Outpatient Clinic since June 2016.  All records received should be associated with the claims file.

2. Ask the appellant to identify any additional treatment or providers who have treated the disabilities currently on appeal and provide authorization to obtain such records.  All records received should be associated with the claims file.  If the AOJ cannot locate any records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate the records would be futile.  Then: (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. After completing directives #1-2, schedule the Veteran for a VA examination to address the nature and etiology of his back, knee, and hip disabilities, and to assess the current severity of his service-connected right ankle disability.  After reviewing the claims file, physical examination of the Veteran, and any indicated tests, the examiner is asked to address the following:

a) Identify all current disorders of the back, right knee, and bilateral hips.

b) For every diagnosed back, right knee, and bilateral hip disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.  

Please specifically discuss the Veteran's April 1991 treatment in service for right leg pain in conjunction with his right ankle disability, and state whether such symptoms could have indicated the onset of a right knee or hip disability.

c) For every diagnosed back, right knee, and bilateral hip disorder, state whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected right ankle disability.  Please discuss the Veteran's assertions that he has been told by his chiropractor that his right ankle has contributed to his back pain and his belief that his back pain was caused by right ankle weakness and instability, as well as the treatment records dating back to 1998 showing at-work injury to the lower back caused by heavy lifting.

d) Perform all necessary tests to determine the current severity of the Veteran's right ankle disability.  In evaluating the Veteran, the examiner should report the complete range of motion findings for both the right and left ankle, including consideration of whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The examiner should address whether the joints exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner is asked to specifically test the range of active motion, passive motion, weight-bearing motion, and nonweight-bearing motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not possible or necessary in this case, he or she should clearly explain why that is so.

e) Assess the size and severity of any scars associated with the Veteran's right ankle disability.  The examiner must specifically state whether such scars are painful or unstable.

A complete rationale should accompany any opinion provided.  If the examiner cannot provide any requested opinion, he/she must affirm that all procurable data was fully considered and a rationale must be provided for why an opinion cannot be rendered. 

4. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for the VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Thereafter, the AOJ should readjudicate the claims pertaining to the right ankle, back, right knee, and bilateral hips.  If any benefit sought is not granted in full, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




